Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-5
                          Document 1-4 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page11
                                                              ofof
                                                                 33PageID
                                                                    PageID#:#:
                                                                             189
                                                                               80
                                                                                            FILED
                                                                                        IN CLERK'S OFFICE
                                                                                  U.S. DISTRICT COURT E.D.N.Y.
 UNITED STATES DISTRICT COURT                                                      *      JAN 28 2020       *
 EASTERN DISTRICT OF NEW YORK

                                                                                       BROOKLYN OFFICE
  UNITED STATES OF AMERICA,

                         Plaintiff,
                                                               Civil Action No.

                                                            KORMAN, X
  NICHOLAS PALUMBO, NATASHA
  PALUMBO, ECOMMERCE NATIONAL,
  LLC d/b/a Tollfreedeals.com, and SIP                    MANN. M.J.
  RETAIL d/b/a sipretail.com,

                         Defendants.




               CERTIFICATION PURSUANT TO FED. R. CIV. P. 65(b)(1)(B)

        1.      I am an Assistant United States Attorney in the Civil Division at the U.S. Attorney's

Office for the Eastern District of New York. I make this certification pursuant to Fed. R. Civ. P.

65(b)(1)(B) in support of the United States' application for a temporary restraining order pursuant

to 18 U.S.C. § 1345, whereby defendants Nicholas Palumbo, Natasha Palumbo, Ecommerce

 National, LLC d/b/a Tollfreedeals.com, and SIP Retail d/b/a sipretail.com (collectively,

"Defendants") would be enjoined from engaging in an ongoing wire fraud scheme in violation of

 18 U.S.C. §§1341 and 1349.

        2.      As set forth in detail in the accompanying Complaint and the Declarations of

 Special Agent Marcy Ralston of the Social Security Administration's Office of the Inspector

 General, and Postal Inspector Samuel Bracken of the United States Postal Inspection Service, the

 Defendants are utilizing the U.S. telecommunications networkto participatein an ongoing scheme

 to defraud throughfacilitating the delivery of vastnumbers of fraudulent telephone callsto victims,
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-5
                          Document 1-4 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page22
                                                              ofof
                                                                 33PageID
                                                                    PageID#:#:
                                                                             190
                                                                               81




 among other fraudulent conduct, resulting in harm to victims throughout the United States,

 including elderly and vulnerable victims.

        3.     The Ralston and Bracken Declarations, together with the Complaint and

accompanying exhibits, specifically set forth facts showing that the Defendants' conduct subjects

thousands of victims to immediate and irreparable financial loss or other harm. The Declarations

and Complaint further establish that the frauds are ongoing, and will continue to cause harm to

victims during the interval between Defendants being given further notice and the Court's ruling

on the United States' application for temporary relief. The Declarations and Complaints establish

that Defendants continue to transmit large volumes of fraudulent telephone calls on a regular basis.

        4.     The temporary restraining order sought by the United States would enjoin

Defendants from: (1) committing wire fraud, as defined by 18 U.S.C. §§ 1343 and 1349; (2)

providing,or causing others to provide, call termination servicesfor calls terminating in the United

States or carrying any VoIP calls terminatingin the United States; (3) providingtoll-free telephone

services for calls originating in the United States, including providing toll-free phone numbers to

other individuals or entities; and (4) destroying, deleting, removing, or transferring any and all

business, financial, accounting, and other records concerning Defendants' operations and the

operations of any other corporate entity owned or controlled, in whole or in part, by Defendants.

The requested relief would therefore immediately prevent harm to new victims.

        5.     The Court should not require the United States to provide notice to the Defendants

prior to the entry of the requested relief, because notice potentially could allow the Defendants to

destroy relevant business records before the parties are heard by the Court. In addition, during the

time it would take to give Defendants notice, additional persons could be victimized through

Defendants' regular delivery of fraudulent telephone calls through U.S. telecommunications
Case 1:20-cv-00473-EK-RLM
Case 1:20-cv-00510-BMC Document 24-5
                          Document 1-4 Filed 05/06/20
                                         Filed 01/28/20 Page
                                                         Page33
                                                              ofof
                                                                 33PageID
                                                                    PageID#:#:
                                                                             191
                                                                               82



 network, Defendants' provision oftoll-free calling services used to further the wire fraud schemes,
 and through other conduct by Defendants in furtherance of the scheme such as through
 Defendants' receipt of funds from defrauded victims.

        6.     Therefore, the United States respectfully requests that the Court issue the proposed
temporary restraining order without notice to Defendants.



Dated: January 28, 2020
       Brooklyn, New York

                                                                 O
                                                      DARA A. OLDS
                                                     Assistant United States Attorney
                                                     Tel. (718) 254-6148
                                                     dara.olds@usdoj .gov
